Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a semiconductor device, classified in CPC H01L 27/10808.
II.	Claims 10-20, drawn to a method of making a semiconductor device, classified in CPC H01L 27/10855.
The inventions are distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as by providing a substrate with a drain, a source and a gate structure disposed on the substrate between the drain and the source; forming a first dielectric covering the substrate and the gate structure; forming a plug in the first dielectric, with a first part contacting the source of the substrate; exposing a second part of the plug through the first dielectric; forming a second dielectric on the first dielectric, covering the second part of the plug; forming a contact hole through the second dielectric, exposing the top and sides of the plug; forming a storage node landing pad on the exposed top and sides of the plug; forming a bit line connected to the substrate through the second dielectric and the first dielectric; forming a third dielectric on the bit line; and forming a storage node on the third dielectric, wherein the storage node contacts the storage node landing pad through the third dielectric and the second dielectric.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814